             Case 21-60032 Document 16-2 Filed in TXSB on 05/03/21 Page 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                           VICTORIA DIVISION

    In re:                                                    Case No. 21-60032

    Anna Elaine Williams                                      Chapter 7

              Debtor.


       ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY


             Upon consideration of the Motion for Relief from the Automatic Stay (the “Motion”)1 filed
by Spirit of Texas Bank, ssb (“SOTB”), and responses thereto and the record of the hearing on the
Motion, it appearing to the Court that notice of the Motion is appropriate and that good cause has
been shown by movant to enter the relief requested therein, it is hereby ORDERED:
             1.      The Motion is hereby GRANTED, as set forth below.
             2.      SOTB is granted relief from the automatic stay in the above-referenced bankruptcy
case for the purpose of filing and prosecuting a motion to sever the Adversary Proceeding to allow
SOTB to continue to the litigation in the Adversary Proceeding against non-debtor defendant CD
Homes.
             3.      Other than as provided herein, the automatic stay in the above-refenced case shall
remain in place.
             4.      This Order shall be effective and enforceable immediately upon entry hereof, no
stay shall apply to its enforcement and is not stayed for fourteen days following entry of this Order.
             5.      This Court shall retain jurisdiction with respect to all matters arising from, or
relating to, the implementation of this Order.


Dated: __________ __, 2021                               ____________________________________
                                                         UNITED STATES BANKRUPTCY JUDGE




1
             Capitalized terms used but not defined herein had the meanings assigned to such terms in the Motion.
